Citation Nr: 0517785	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  02-10 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for rheumatic heart disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
September 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO denied the benefit sought on appeal.  The 
veteran perfected an appeal of that decision.  This matter 
was previously before the Board and in March 2003 was 
remanded for further development.  For good cause shown, the 
veteran's motion for advancement on the docket has been 
granted.  38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 
20.900(c) (2003).

FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The preponderance of the evidence indicates that the 
veteran's current heart symptomatology is related to non-
service connected heart disease.  


CONCLUSION OF LAW

The criteria for a disability rating higher than 30 percent 
for rheumatic heart disease are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 
7000 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence and finds that current 
provisions of the laws and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is 
necessary to substantiate the claim.  VA will also inform the 
veteran which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002), 38 C.F.R. § 3.159.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield, supra; see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Consequently, the Board concludes that any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

In this case, in a letter dated in March 2004, the RO 
provided notice to the veteran regarding what was necessary 
to substantiate his claim, what information and evidence he 
must submit, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or to 
submit any further evidence in his possession that pertains 
to the claim.  

The veteran and his representative were also provided with a 
copy of the rating decision on appeal, as well as a statement 
of the case in July 2002, and  supplemental statements of the 
case in August 2002 and April 2005.  These documents provided 
them with notice of the law and governing regulations, as 
well as the reasons for the determinations made regarding his 
claim.  By way of these documents, they also were 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  
The Board finds, therefore, that VA has fulfilled its 
obligation to inform him of the evidence needed to 
substantiate his claim.

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Here, the evidence associated 
with the veteran's claims file includes his private treatment 
records, and VA treatment records and examination reports.  
The veteran has not alluded to the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 
15 Vet. App. 362, 368; 38 C.F.R. §3.159(c).  

Factual Background

The veteran is service connected for rheumatic heart disease, 
which has been evaluated as 30 percent disabling for more 
than 40 years.  

A VA examination report from 1986 noted that the veteran 
underwent a pacemaker implantation.  The examiner suspected 
that the veteran had supraventricular tachycardia secondary 
to hypertension.  He indicated that there was no evidence of 
acute rheumatic fever at that time or valve disease.  A chest 
x-ray from January 1986 showed arteriosclerotic changes in 
the aorta and slight cardiac enlargement with hypertensive 
configuration.

The veteran filed a claim for an increased rating in 
September 2000.  

Voluminous private treatment records were submitted showing 
treatment for multiple cardiovascular disorders including a 
myocardial infarction in August 2000.  

An adult echocardiography report dated in August 2000 
revealed severe global left ventricular dysfunction, and mild 
left ventricular hypertrophy and dilation.  His ejection 
fraction at that time was 10 percent.  There was no right 
ventricular dilation, but there was mild global dysfunction 
of the right ventricle.  There was mild aortic annular 
calcification, but no significant aortic stenosis or 
insufficiency.  There was no aortic valve stenosis.  There 
was also mild thickening of the mitral valve leaflets, but no 
evidence of mitral valve insufficiency or mitral valve 
stenosis.  There was mild to severe left atrial dilation.  No 
significant pericardial effusion was found.

The veteran underwent a VA examination in April 2001 by a 
nurse practitioner.  On physical examination the veteran was 
noted to have a pacemaker and defibrillator implanted.  His 
heart had regular rhythm and rate.  S1 and S2 were normal, 
with II/VI holosystolic murmur, right upper sternal border.  
His extremities were without clubbing, cyanosis or edema.  
The diagnoses were severe left ventricular dysfunction 
without evidence of rheumatic valvular disease; tachy/brady 
syndrome requiring implantable defibrillator, related to 
rheumatic heart disease; cardiomegaly related to rheumatic 
disease; and history of large anteroapical infarct with dense 
calcification of coronary arteries on chest computerized 
tomography scan and subsequent stenting, more likely than not 
related to hyperlipidemia and cigarette smoking and not 
related to rheumatic heart disease.

The claims file was subsequently referred back to the VA 
medical center for review by a cardiologist.  The 
cardiologist indicated that he agreed with the nurse 
practitioner to the extent that the veteran's major 
disability resulted from coronary artery disease and 
myocardial infarction.  The cardiologist stated that he 
doubted the rheumatic heart disease was responsible for 
either the tachy-brady syndrome or the cardiomegaly.  He 
stated that tachy-brady syndrome is usually a function of the 
aging heart, and he believed the cardiomegaly in this case 
was due to the heart attack.  He further stated that the 
absence of significant valve disease by echocardiogram makes 
rheumatic heart disease highly unlikely.

In July 2002 the veteran submitted a statement from his 
treating physician, Dr. T.J.F.  Dr. F. indicated that in 
regards to the veteran's cardiac arrhythmias including 
tachybrady syndrome, which eventually necessitated implanting 
a permanent pacemaker defibrillator, it could be said that 
the cause of the underlying rhythm disturbance may well have 
been atherosclerotic cardiovascular disease, but that the 
veteran did have rheumatic fever in his early years.  He 
stated that rheumatic fever in its acute phase often causes a 
pan carditis involving inflammation of the myocardium, 
pericardium and endocardium, as well as the valves.  He 
opined that it was therefore possible that the underlying 
rhythm disturbance may well be related to the previous 
history of rheumatic fever, since there may have been some 
residual scarring that resulted from that inflammation.

Additional private treatment records dating from July 2000 to 
June 2004, showing treatment for his heart disorder, were 
received.  In May 2003 he was hospitalized with admitting 
diagnoses of congestive heart failure and ischemic 
cardiomyopathy.  It was felt that high dose nonsteroidal 
therapy for gout in his right toe was the cause of the heart 
failure exacerbation.

A May 2004 letter from cardiovascular associates noted the 
veteran's problem list, in pertinent part, as:  
arteriosclerotic heart disease, with a large anterior wall 
myocardial infarction in August 2000 and stent placement, and 
with an ejection fraction of 10 percent to 15 percent; 
ventricular tachycardia, status post defibrillator implant in 
September 2000; history of sick sinus syndrome with pacemaker 
implant in 1987 and 1997; hyperthyroidism; hyperlipidemia; 
and hypertension.  On examination he was noted to be quite 
stable, despite a dramatically depressed left ventricle. 

VA treatment records dating from January 2000 to June 2004 
reveal an ejection fraction of 20 percent on echocardiogram 
in October 2001.  Diagnosis in these records is listed as 
ischemic cardiomyopathy.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  Separate diagnostic codes identify the 
various disabilities.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2004).

While the Board must consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including § 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the regulations do not give past medical reports 
precedent over current findings.  Where entitlement to 
compensation has already been established, and increase in 
disability rating is the issue, the present level of 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2003).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Valvular heart disease with workload of greater than 5 METs 
(metabolic equivalents) but not greater than 7 METs, which 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on EKG, 
echocardiogram or X-ray, warrants a 30 percent evaluation.  A 
60 percent rating is warranted for valvular heart disease 
with more than one episode of acute congestive heart failure 
in the past year, or; workload of greater than 3 METs, but 
not greater than 5 METs, resulting in dyspnea, fatigue, 
angina, dizziness or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent; a 
100 percent rating is warranted when there is chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent; a 100 percent evaluation is also 
warranted during active infection with valvular heart damage 
and for 3 months following cessation of therapy for the 
active infection.  38 C.F.R. § 4.104, Diagnostic Code 7000 
(2004).

In this case, the evidence clearly shows that the veteran 
suffers from serious heart disability.  In this regard, the 
current medical evidence reveals an ejection fraction of no 
greater than 20 percent.  However, the preponderance of the 
medical evidence reveals that his current heart 
symptomatology is not related to his service-connected 
rheumatic heart fever.  In this regard, the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation is 
to be avoided.  38 C.F.R. § 4.14 (2004).  

Specifically, the June 2001 report from the VA cardiologist 
opined that the veteran's major disability was from coronary 
artery disease and myocardial infarction, and that his tachy-
brady syndrome and cardiomegaly were not due to rheumatic 
heart disease.  He explained that the absence of significant 
valve disease on echocardiogram made rheumatic heart disease 
highly unlikely.  

In addition, with the exception of the VA nurse 
practitioner's opinion and Dr. T.J.F.'s statements, none of 
the medical evidence has suggested that the veteran's 
rheumatic fever is the cause of any of his current heart 
ailments.  

With respect to the VA nurse practitioner who examined the 
veteran on April 4, 2001, the Board finds this the opinions 
regarding etiology to be entitled to less weight.  
Specifically, the cardiologist, a specialist in the field, 
reviewed the claims file, including reports of an 
echocardiogram and the nurse practitioner's examination 
report; in accordance with his expertise in the field of 
cardiology, and his review of the record, he concluded that 
the veteran's heart symptoms were not related to rheumatic 
heart disease due to the absence of significant valve disease 
on echocardiogram.  The Board finds that this expert opinion 
is entitled to greater weight than that of a nurse 
practitioner, who clearly has less experience and training in 
the field.

Turning to Dr. T.J.F.'s statement that it was possible that 
the veteran's underlying rhythm disturbance "may well be 
related" to the history of rheumatic fever, the Board notes 
that Dr. F. also noted in the same statement that the 
underlying rhythm disturbance "may well have been" caused 
by atherosclerotic cardiovascular disease.  The Board finds 
his opinion to be speculative at best.  Further, his opinion 
is entitled to less weight than the opinion from the VA 
cardiologist, as the cardiologist based his opinion upon 
objective testing being negative for significant valvular 
disease.  Dr. F., on the other hand, relied only on general 
information of what problems rheumatic fever can cause, 
without providing any specific objective findings showing the 
veteran, in fact, suffered from any such residuals, or 
currently has objective findings consistent with such.

Upon consideration of the evidence of record, the Board finds 
that the veteran's current heart symptomatology is not 
related to his service-connected rheumatic heart disease.  
Consequently, that symptomatology cannot be utilized in 
evaluating his service-connected condition.  In the absence 
of evidence showing that the veteran has rheumatic heart 
disorder symptomatology which meets the criteria for a higher 
rating under Diagnostic Code 7000, the claim for an increased 
rating must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

The claim for an increased rating for rheumatic heart disease 
is denied.  



_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


